Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, and 13- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al (EP-3809715 A1 effective filing date: 10/13/2018) in view of Tokuyama et al. (US20210070011, Effective filing date 12/17/2018). 

As to Claim 1, Wang, Ting teaches a substrate material for a diaphragm ( speaker diaphragm, Figure 4, abstract) comprising: a first adhesive layer( adhesive layer 12, [0077], Figure 4);  a second adhesive layer ( adhesive layer 12, [0077]); a first polymer material layer made of polymer material ( first thermoplastic polyester elastomer film 11); a second polymer material layer made of polymer material ( second thermoplastic polyester elastomer film 11, [0077] Figure 4). Regarding the following: a porous damping material layer made of porous damping material; wherein the porous damping material layer comprises a first side surface and a second side surface arranged opposite to each other, the first polymer material layer is glued to the first side surface through the first adhesive layer, the second polymer material layer is glued to the second side surface through the second adhesive layer, Wang Li teaches a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4. Wang, Ting does not explicitly teach the intermediate thermoplastic layer 11 is a porous damping material layer. However, Tokuyama in related field (sensors including sound transducers) teaches using a foam polymeric sheet including a foam layer and a pressure sensitive adhesive layer arranged on both sides of the foam layer. The foam layer has an open cell structure thus is porous, [0031]. See at least abstract, Figure 2, [0025], [0031], [0037]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a foam sheet with two layers of adhesives in the compound structure of the diaphragm to improve the sensitivity of the transducer in addition to providing a good flexibility of the diaphragm. See at least Wang Ting abstract and Tokuyama, abstract. 
As to Claim 2, Wang Ting in view of Tokuyama teaches the limitations of Claim 1, and wherein the first adhesive layer and/or the second adhesive layer are formed by glue solidification, Wang Ting teaches the adhesive layer is selected from one or more of 
As to Claim 3, Wang Ting in view of Tokuyama teaches the limitations of Claim 2, and wherein the first polymer material layer and the second polymer material layer are respectively made of at least one of silicone rubber, thermoplastic elastomer, thermoplastic polyurethane elastomer rubber, polyetheretherketone, and polyethylene terephthalate (thermoplastic polyester elastomer films 11, abstract, [0031] and on [0052] teaches PEEK diaphragm). 
As to Claim 4, Wang Ting in view of Tokuyama teaches the limitations of Claim 3, and regarding the following: wherein the materials of the first polymer material layer and the second polymer material layer are different, Wang Ting teaches the thermoplastic polyester elastomer is a copolymer composed of a polyester hard segment A and a polyether or aliphatic polyester soft segment B, abstract, wherein the material of the material for hard segment A is a polymer of dibasic acid and dihydric alcohol , the dibasic acid is selected from one or more terephthalic acid, isophthalic acid, naphthalenedicarboxylic acid and biphenyldicarboxylic acid, [ 0038], [0039] and  aliphatic polyester soft segment B is made from a material selected from one or more of aliphatic polyester, polyethylene oxide, polypropylene oxide, polytetrahydrofuran ether and polyphenylene ether. This enables excellent fluidity of the thermoplastic polyester elastomer and good compliance and flexibility of the speaker diaphragm. [0044]. Wang Ting in view of Tokuyama does not explicitly teach the materials of the first polymer material layer and the second polymer material layer are different. However, since 
As to Claim 13, Wang Ting in view of Tokuyama teaches the limitations of Claim 1, and comprising steps of: preparing a first polymer material layer( preparing thermoplastic polyester elastomer film layers 11, Figure 3), a second polymer material layer ( preparing thermoplastic polyester elastomer film layers 11, Figure 3), and a damping material layer ( a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4), respectively; gluing and fixing the first polymer material layer and the second polymer material layer respectively to the first side surface and the second side surface of the porous damping material layer, Wang Li teaches a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4. Wang, Ting does not explicitly teach the intermediate thermoplastic layer 11 is a porous damping material layer. However, Tokuyama in related field (sensors including sound transducers) teaches using a foam polymeric sheet including a foam layer and a pressure sensitive adhesive layer arranged on both sides of the foam layer. The foam layer has an open cell structure thus is porous, [0031]. See at least abstract, Figure 2, [0025], [0031], [0037]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a foam sheet with two layers of adhesives in the compound structure of the diaphragm to improve the sensitivity of the transducer in addition to providing a good flexibility of the diaphragm. See at least Wang Ting abstract and Tokuyama, abstract. 

As to Claim 14, Wang Ting in view of Tokuyama teaches the limitations of Claim 13, and wherein the step of gluing and fixing the first polymer material layer, the second polymer material layer with the porous damping material includes step of: applying glue on one side surface of the first polymer material layer and second polymer material layer respectively, attaching the side surface of the first polymer material layer coated with glue to the first side surface, and attaching the side surface of the second polymer material layer coated with glue to the second side surface; or applying glue on the first side surface and the second side surface respectively, attaching the first polymer material layer to the first side surface coated with glue, and attaching attach the second polymer material layer to the second side surface coated with glue; or, applying glue to one side surface of the first polymer material layer; attaching the side surface of the first polymer material layer coated with glue to the first side surface; applying glue on the second side surface, and then attaching the second polymer material layer to the second side surface coated with glue, Wang Ting teaches the composite structure includes two surface layers ( 11, Figure 4, [0077]) compounded together and at least one intermediate layer located between the two surface layers. At least one surface layer is a thermoplastic polyester elastomer film layer, and at least one intermediate layer is an adhesive layer. The adhesive layer provides the damping and adhesion properties required by the speaker diaphragm. The adhesive layer can be directly bonded with the thermoplastic polyester elastomer film layer to form a composite structure. This makes the production of the speaker diaphragm very easy. The loss factor can reflect the magnitude of damping amount. In one example, the loss factor of the adhesive layer is ≥ 0.1. The adhesive layer can effectively suppress the polarization of the needle-shaped system when it vibrates, such that the vibration consistency becomes better, thereby improving the hearing effect. In one example, the adhesive force between the adhesive layer and the thermoplastic polyester elastomer film layer is greater than 100g/25mm (180° peeling). The high adhesive force makes the upper and lower film layers of the adhesive layer have a good coordination and consistency during the vibration process, and the sound quality is pure, and the speaker diaphragm still maintains the original state after long-term vibration, and the performance stability is high. See at least Wang Ting on [0065]-[0065], Figure 4. 

As to Claim 15, Wang Ting in view of Tokuyama teaches the limitations of Claim 1, and a diaphragm made of the substrate material as described in claim 1, as the speaker diaphragm as taught by Wang Ting abstract. 

2.	Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al (EP-3809715 A1 effective filing date: 10/13/2018) in view of Tokuyama et al. (US20210070011, Effective filing date 12/17/2018) in view of Bohm (US 20160309260). 
As to Claim 5, Wang Ting in view of Tokuyama teaches the limitations of Claim 1, and regarding the following: wherein the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials, Tokuyama teaches on [0069] the foam layer may be obtained through a step of applying the emulsion resin composition (bubble-containing emulsion resin composition) foamed by the above-mentioned method onto a base material, followed by drying (step B). Examples of the base material include a release-treated plastic film (e.g., a release-treated polyethylene terephthalate film) and a plastic film (e.g., a polyethylene terephthalate film).  [0244], the foam composition was applied onto a release-treated polyethylene terephthalate the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials. However, polyphthalamide and polyethereketone are well-known materials. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results.

As to Claim 6, Wang Ting in view of Tokuyama teaches the limitations of Claim 2, and regarding the following :wherein the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials, Tokuyama teaches on [0069] the foam layer may be obtained through a step of applying the emulsion resin composition (bubble-containing emulsion resin composition) foamed by the above-mentioned method onto a base material, followed by drying (step B). Examples of the   [0244], the foam composition was applied onto a release-treated polyethylene terephthalate (PET) film and Wang Ting teaches the thermoplastic polyester elastomer films 11, abstract, [0031] and on [0052] teaches PEEK diaphragm, Figure 4. Wang Ting in view of Tokuyama does not explicitly teach the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials. However, polyphthalamide and polyethereketone are well-known materials. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results.

As to Claim 7, Wang Ting in view of Tokuyama teaches the limitations of Claim 3, and regarding the following: wherein the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials, Wang Ting in view of Tokuyama the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials. However, polyphthalamide and polyethereketone are well-known materials. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results.

As to Claim 8, Wang Ting in view of Tokuyama teaches the limitations of Claim 4, and regarding the following: wherein the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials, Wang Ting in view of Tokuyama does not explicitly teach the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials. However, polyphthalamide and polyethereketone are well-known materials. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate 
As to Claim 9, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 5, and wherein the porous damping material layer is a grid-like structure comprising many through holes (Tokuyama teaches a foam material as the damping layer where foam includes open cell structure with various diameters. See at least [0031]- [0034].
As to Claim 10, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 6, and wherein the porous damping material layer is a grid-like structure comprising many through holes, (Tokuyama teaches a foam material as the damping layer where foam includes open cell structure with various diameters. See at least [0031]- [0034].
As to Claim 11, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 7, and wherein the porous damping material layer is a grid-like structure comprising many through holes, (Tokuyama teaches a foam material as the damping layer where foam includes open cell structure with various diameters. See at least [0031]- [0034].
As to Claim 12, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 8, and wherein the porous damping material layer is a grid-like structure comprising many through holes, (Tokuyama teaches a foam material as the damping layer where foam includes open cell structure with various diameters. See at least [0031]- [0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651